UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No.)* Pampa Energía S.A. (Name of Issuer) Pampa Energy Inc. (Translation of Issuer’s Name into English) American Depositary Shares, each representing 25 shares of common stock, par value Ps. 1.00 per share ** (Title of Class of Securities) 697660207 *** (CUSIP Number) December1, 2015 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). ** On August 3, 2009, Pampa Energía S.A. (the “Company”) registered American Depositary Shares (the “AD Shares”) (each of which represents 25 shares of its common stock (the “Common Shares”)) under Section 12(b) of the Act. *** There is no CUSIP number assigned to the Common Shares. CUSIP number 697660207 has been assigned to the AD Shares, which are listed on the New York Stock Exchange. CUSIP No. 697660207 SCHEDULE 13G Page2 of 8 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON PointState Capital LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.49% 12 TYPE OF REPORTING PERSON PN CUSIP No. 697660207 SCHEDULE 13G Page3 of 8 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Zachary J. Schreiber 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 4,401,hares, which are the equivalent of 110,037,575 Common Shares. 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.49% 12 TYPE OF REPORTING PERSON IN CUSIP No. 697660207 SCHEDULE 13G Page4 of 8 Item 1(a) Name of Issuer: The name of the issuer is Pampa Energía S.A., a sociedad anónima organized under the laws of the Republic of Argentina (the “Company”). Item 1(b) Address of Issuer's Principal Executive Offices: The Company’s principal executive offices are located at Ortiz de Ocampo 3302, Building #4, C1425DSR, Buenos Aires, Argentina. Item 2(a) Name of Person Filing: This statement is filed by: (i) PointState Capital LP, a Delaware limited partnership (“PointState”), which serves as: (1)the investment manager to SteelMill Master Fund, LP, a Cayman Islands limited partnership (“SteelMill”), PointState Fund LP, a Delaware limited partnership (“PointState Fund”), and Conflux Fund LP, a Delaware limited partnership (“Conflux”); and (2) managing member of PointState Argentum LLC, a Delaware limited liability company, which in turn serves as investment manager to PointArgentum Master Fund LP, a Cayman Islands limited partnership (“PointArgentum” and together with SteelMill, PointState Fund and Conflux, the “Funds”); and (ii) Zachary J. Schreiber (“Mr. Schreiber”), who serves as managing member of: (1) PointState Capital GP LLC, a Delaware limited liability company (“PointState GP”), which in turn serves as the general partner of PointState;(2) PointState Holdings LLC, which in turn serves as the general partner of SteelMill and PointState Fund, and as the managing member of PointArgentum Holdings LLC, which in turn serves as the general partner of PointArgentum; and (3) Conflux Holdings LLC, which in turn serves as the general partner of Conflux. PointState and Mr. Schreiber are hereinafter sometimes collectively referred to as the “Reporting Persons.”Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Item 2(b) Address or Principal Business Office: The address of the business office of each of the Reporting Persons is care of PointState Capital LP, 40 West 57th Street, 25th Floor, New York, NY 10019. Item 2(c) Citizenship: PointState is organized under the laws of the State of Delaware.Mr. Schreiber is a citizen of the United States of America. Item 2(d) Title of Class of Securities: American Depositary Shares (the “AD Shares”), each representing 25 shares of common stock of the Company, par value Ps. 1.00 per share (the “Common Shares”). CUSIP No. 697660207 SCHEDULE 13G Page5 of 8 Item 2(e) CUSIP Number: Item 3 If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act, (b) o Bank as defined in Section 3(a)(6) of the Act, (c) o Insurance Company as defined in Section 3(a)(19) of the Act, (d) o Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) o Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) o Employee Benefit Plan or Endowment Fund in accordance with 13d-1 (b)(1)(ii)(F), (g) o Parent Holding Company or control person in accordance with Rule 13d-1(b)(1)(ii)(G), (h) o Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) o Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) o Group, in accordance with Rule 13d-1(b)(1)(ii)(J). If this statement is filed pursuant to Rule 13d-1(c), check this box: x CUSIP No. 697660207 SCHEDULE 13G Page6 of 8 Item 4 Ownership: All calculations of percentage ownership herein are based on a total of 1,695,859,459 Common Shares issued and outstanding as of December 1, 2015 (giving effect to the issuance of 381,548,564 Common Shares upon the exercise of certain warrants held by certain shareholders of the Company), as disclosed in the Company’s Securities Act Rule 424(b)(2) prospectus supplement dated November 24, 2015 (File No. 333-208160), filed with the Securities and Exchange Commission (the “SEC”) on November 25, 2015 and in the Company's Reports of Foreign Issuer on Form 6-K, each filed with the SEC on December 1, 2015 (File No. 001-34429). A. PointState (a) Amount beneficially owned: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. (b) Percent of class: 6.49% (c) (i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. B. Mr. Schreiber (a) Amount beneficially owned: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. (b) Percent of class: 6.49% (c) (i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 4,401,hares, which are the equivalent of 110,037,575 Common Shares. (i) PointState, which (directly or through entities under its control) serves as the investment manager to the Funds; and (ii) Mr. Schreiber, who serves as managing member of PointState GP, PointState Holdings LLC and Conflux Holdings LLC, may be deemed to beneficially own, within the meaning of Section 13(d) of the Securities Exchange Act of 1934 and the rules and regulations thereunder, the AD Shares held directly or indirectly by the Funds. CUSIP No. 697660207 SCHEDULE 13G Page7 of 8 Item 5 Ownership of Five Percent or Less of a Class: Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person: Other than as set forth herein, no other person is known to have the right to receive or the power to direct the receipt of the dividends from, or proceeds from the sale of, the securities reported in this Schedule 13G. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not Applicable. Item 8 Identification and Classification of Members of the Group: See Item 2. Item 9 Notice of Dissolution of Group: Not Applicable. Item 10 Certification: Each of the Reporting Persons hereby makes the following certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 697660207 SCHEDULE 13G Page8 of 8 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:December 3, 2015 ZACHARY J. SCHREIBER, individually; as managing member of PointState GP, as general partner of PointState, as managing member of Pointstate Argentum LLC; as managing member of PointState Holdings LLC, as general partner of SteelMill and PointState Fund, and as managing member of PointArgentum Holdings LLC, as general partner of PointArgentum; and as managing member of Conflux Holdings LLC, as general partner of Conflux. By: /s/ Zachary J. Schreiber Name: Zachary J. Schreiber
